


109 HR 5335 IH: For the relief of Tarveen Kaur Anand.
U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		109th CONGRESS
		2d Session
		H. R. 5335
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2006
			Mr. Sherman
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Tarveen Kaur Anand.
	
	
		1.Immediate relative status for
			 Tarveen Kaur Anand
			(a)In
			 generalTarveen Kaur Anand
			 shall be classified as an immediate relative within the meaning of section
			 201(b)(2)(A)(i) of the Immigration and
			 Nationality Act for purposes of approval of a relative visa petition
			 filed under section 204 of such Act by Tarveen Kaur Anand and the filing of an
			 application for an immigrant visa or for adjustment of status.
			(b)Adjustment of
			 statusIf Tarveen Kaur Anand
			 enters the United States before the filing deadline specified in subsection
			 (c), she shall be considered to have entered and remained lawfully and shall,
			 if otherwise eligible, be eligible for adjustment of status under section 245
			 of the Immigration and Nationality Act
			 as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the petition and the application for issuance of an immigrant
			 visa or the application for adjustment of status are filed with appropriate
			 fees within 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Tarveen Kaur Anand,
			 the Secretary of State shall instruct the proper officer to reduce by 1, for
			 the following fiscal year, the total number of immigrant visas available under
			 section 201(c)(1)(A) of the Immigration and
			 Nationality Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Tarveen Kaur Anand shall not, by virtue of such relationship, be accorded
			 any right, privilege, or status under the Immigration and Nationality Act.
			
